Docket Nos.105989, 106592 cons.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JAMES
MORRIS, Appellant.–THE PEOPLE OF THE STATE OF
    ILLINOIS, Appellee, v. JESSE HOLBOROW, Appellant.

                  Opinion filed January 22, 2010.



   CHIEF JUSTICE FITZGERALD delivered the judgment of the
court, with opinion.
   Justices Freeman, Thomas, Kilbride, Garman, Karmeier, and
Burke concurred in the judgment and opinion.



                              OPINION

    In this consolidated appeal, defendants, James Morris and Jesse
Holborow, contest the first-stage dismissals of their respective
postconviction petitions. Defendant Morris entered a negotiated plea
of guilty in the circuit court of Cook County to two counts of
aggravated criminal sexual assault in exchange for concurrent
sentences of 30 years. Defendant Holborow entered a negotiated plea
of guilty in the circuit court of Livingston County to home invasion
with great bodily harm to the victim, theft, and criminal trespass to a
vehicle in exchange for the dismissal of four other charges and a 16-
year term of imprisonment with concurrent terms of 3 years and 364
days. In their pro se postconviction petitions, defendants each asserted
that they were not informed that they would be required to serve
terms of mandatory supervised release (MSR) in addition to their
sentences and, therefore, did not receive the benefit of their negotiated
plea agreements.
     The appellate court affirmed in both matters, finding that
defendants’ postconviction claims were frivolous and patently without
merit, as the records showed that defendants received admonishments
that substantially complied with Supreme Court Rule 402 (177 Ill. 2d
R. 402) and otherwise satisfied due process. Morris, No. 1–06–2036
(unpublished order under Supreme Court Rule 23); Holborow, 382 Ill.
App. 3d 852. We granted leave to appeal and consolidated
defendants’ cases. 210 Ill. 2d R. 315. For the reasons that follow, we
affirm the judgment of the appellate court with respect to both
defendants.

                             BACKGROUND
                               James Morris
    Following a negotiated guilty plea, Morris was convicted of two
counts of aggravated criminal sexual assault against two different
victims, S.B. and C.M. The State’s evidence demonstrated that Morris
lived in the same apartment building as the victims and was acquainted
with each of their husbands. By virtue of that acquaintance, Morris
tricked the women into opening their front doors, and then forced his
way into their apartments. While inside, he dragged, struck, and
sexually assaulted the victims. Morris opted to plead guilty pursuant
to a negotiated plea agreement rather than proceed to trial.
    At the January 18, 2005, plea hearing, the trial court was advised
that an agreement had been reached between the parties. Defense
counsel outlined the agreement, stating, “Just so we are clear,***[w]e
enter pleas of guilty pursuant to the plea agreement. Pursuant to that
agreement all counts on each of those indictments will be nolled.
Those pleas are entered with the understanding the sentence would be
thirty years in the Illinois Department of Corrections.” The trial court
then admonished Morris as follows:
         “These are Class X felony charges in the State of Illinois. And
         Class X felonies in the State of Illinois carry with it possible
         punishment of six to thirty years in the Illinois Department of

                                  -2-
         Corrections, plus three years of mandatory supervised release.
         There is no provisions for periodic imprisonment. There is no
         provision for periodic probation or conditional discharge. You
         could be fined up to $10,000 on each of these matters. Do you
         understand the possible punishment?”
Morris responded, “Yes.” After further admonishments, the trial court
asked, “Knowing the nature of the charges against you and the
possible penalties, the legal rights that you have, do you still wish to
plead guilty to aggravated criminal sexual assault in both of these
indictments?” Morris answered, “Yes.” The trial court accepted
Morris’ plea and proceeded to sentencing. The trial court did not
mention MSR during sentencing, and there was no mention of MSR
in the sentencing order. Morris did not file a motion to withdraw his
plea and did not file a direct appeal.
     In May 2006, Morris filed a pro se postconviction petition alleging
that his constitutional rights were substantially violated because he
contracted with the State to receive a 30-year sentence in exchange
for his guilty plea, he was not advised that he would be required to
serve three years of MSR in addition to his 30-year sentence, and,
therefore, he was not receiving the benefit of his bargain.
     The trial court dismissed Morris’ postconviction petition, finding
that it was frivolous and patently without merit. The trial court found
that Morris’ claim was belied by the record, which demonstrated that
Morris was sufficiently admonished of his MSR obligations. Morris
filed a motion to reconsider, which was denied, and then appealed.
The appellate court affirmed in an unpublished order, finding that the
admonishments given to Morris prior to his guilty plea advised him of
the penalty range for the offense, including MSR, and therefore
substantially complied with Rule 402 and this court’s precedent.
Morris, No. 1–06–2036 (unpublished order under Supreme Court
Rule 23). Morris now appeals.

                            Jesse Holborow
    Holborow entered a plea of guilty to home invasion with great
bodily harm to the victim, theft, and criminal trespass to a vehicle. The
State’s evidence showed that Holborow and two codefendants
unlawfully entered the home of the victim, 70-year-old Bernard

                                  -3-
Harris, and proceeded to beat him and stab him before taking his beer
and his van without permission. As a result of this attack, the victim
became wheelchair bound and cognitively deficient and was no longer
able to care for himself.
    At the commencement of the plea hearing, the trial court stated:
        “Mr. Holborow, I have a written plea agreement before me
        indicating that you don’t want a jury trial. It indicates you are
        going to plead guilty to seven counts against you. And you are
        going to receive on Count 1, home invasion, a 16-year-
        sentence. *** There would be a finding of great bodily harm
        to the victim, meaning that you would have to serve 85
        percent of your sentence. *** Sixteen times 85 percent is 13.6
        years. So that is what you are going to have to serve. You will
        get credit for whatever time you have been in jail. Now, there
        would be some court costs to pay. $200 DNA fee. There
        would be restitution of $5,643.59. *** And you have to make
        yourself available and provide truthful testimony in the case of
        each co-defendant. *** Is that what you want to do, Mr.
        Holborow?”
Defendant responded, “Yes.”
    The trial court continued:
        “Now, it is important that you understand with respect to
        Count 1, the home invasion, that is a Class X felony. And the
        law says that if this were handled by other than a plea
        agreement, you could get anywhere from six to 30 years in
        prison, plus three years mandatory supervised release. You are
        not eligible for probation, periodic imprisonment, or
        conditional discharge. If you were found guilty, you would
        have to get a minimum of six years, and you could get as
        much as 30. And with great bodily harm, you have to serve 85
        percent of your time. So do you understand what the
        possibilities there are, if this were handled by other than a plea
        agreement?”
    Holborow confirmed that he understood, and the trial court
continued:
        “Now, Count 2, aggravated battery of a senior citizen; ***
        Count 2 is a Class 2 felony.*** That is the one where you are

                                   -4-
         charged with knowingly causing great bodily harm to Bernard
         Harris, in that he was a senior citizen, an individual 60 years
         of age or older. *** And you are eligible there for an extended
         term. Since that is a Class 2, an extended term is seven to
         fourteen years. So if this were handled by other than a plea
         agreement, the law provides you could get anywhere from
         three to 14 years in prison, plus two years mandatory
         supervised release. Other possibilities include probation or
         conditional discharge not to exceed four years, periodic
         imprisonment of 18 to 30 months. And you could be fined up
         to $25,000. So those are the possibilities there. Do you have
         any question about that, Mr. Holborow?”
     Defendant had no questions. The court then stated:
         “Now, *** Count 3, 4, Count 5, are aggravated battery
         counts. Those are Class 3 felonies. You are eligible for an
         extended prison term of up to ten years there. So if this were
         handled by other than a plea agreement as to those three
         counts, you could get anywhere from two to ten years in
         prison, plus two years mandatory supervised release.”
     Addressing the next count, the court stated,
         “Count 6 is a theft count as a subsequent offense. That is a
         Class 4 felony. And there, you could get prison of anywhere
         from one to three years, plus one year mandatory supervised
         release.”
The court then described the potential penalties attached to the
remaining misdemeanor count.
     Before accepting Holborow’s plea, the trial court reiterated the
plea agreement, but made no mention of MSR. The trial court also
failed to mention MSR in sentencing Holborow, and the MSR term
was not included in the written sentencing order. Holborow did not
seek to withdraw his plea and did not file a direct appeal.
     Holborow did file a postconviction petition alleging that his
constitutional rights were substantially violated when he received a
more onerous sentence than he bargained for in accepting the plea
agreement. Holborow contended that he was never advised that he
would be required to serve a 3-year term of MSR in addition to the
16-year sentence he agreed to as part of his plea bargain. The trial

                                  -5-
court summarily dismissed Holborow’s petition, finding that his claim
was refuted by the record. The appellate court affirmed, finding that
the trial court mentioned MSR to Holborow four different times
during the plea hearing. Holborow, 382 Ill. App. 3d at 861. The
appellate court acknowledged that the admonishments could have
been clearer, but nevertheless concluded that the admonishments were
sufficient to make Holborow aware of the MSR requirement.
Holborow, 382 Ill. App. 3d at 865. Holborow now appeals.

                               ANALYSIS
     The defendants collectively assert that the trial courts erred in
summarily dismissing their postconviction petitions as frivolous or
patently without merit at the first stage of postconviction review
because the petitions demonstrated that their constitutional rights
were substantially violated. The Post-Conviction Hearing Act (Act)
(725 ILCS 5/122–1 et seq. (West 2006)) provides a mechanism for
criminal defendants to challenge their convictions or sentences based
on a substantial violation of their rights under the federal or state
constitutions. People v. Beaman, 229 Ill. 2d 56, 71 (2008). A
postconviction proceeding is a collateral attack on a prior conviction
that is limited to constitutional matters that were not and could not
have been previously adjudicated. People v. Johnson, 206 Ill 2d 348,
356 (2002).
     The Act provides for a three-stage proceeding in all cases that do
not involve the death penalty. People v. Harris, 224 Ill. 2d 115, 125
(2007). At the first stage, the trial court must independently
determine, within 90 days of its filing, whether the petition is frivolous
or patently without merit. People v. Gaultney, 174 Ill. 2d 410, 418
(1996); 725 ILCS 5/122–2.1(a)(2) (West 2006). A petition can be
dismissed at the first stage as frivolous or patently without merit “only
if the petition has no arguable basis either in law or in fact.” People v.
Hodges, 234 Ill. 2d 1, 16 (2009). A petition lacks an arguable basis in
law when it is grounded in “an indisputably meritless legal theory,” for
example, a legal theory which is completely contradicted by the
record. Hodges, 234 Ill. 2d at 16. A petition lacks an arguable basis
in fact when it is based on a “fanciful factual allegation,” which
includes allegations that are “fantastic or delusional” or belied by the
record. Hodges, 234 Ill. 2d at 16-17. Further, a petition alleging

                                   -6-
nonfactual and nonspecific assertions that merely amount to
conclusions will not survive summary dismissal under the Act. People
v. Burt, 205 Ill. 2d 28, 35-36 (2001). We review the first-stage
dismissal of a postconviction petition de novo. People v. Williams,
209 Ill. 2d 227, 234 (2004).
     Defendants contend that a substantial violation of their rights
occurred because the trial courts failed to admonish them, prior to
accepting their negotiated guilty pleas, that terms of MSR would be
added to their sentences. Defendants maintain that the addition of
MSRs to their bargained-for sentences deprives them of the benefit of
their bargain and violates their right to due process. Defendants assert
that they are entitled to postconviction relief and rely on this court’s
decision in People v. Whitfield, 217 Ill. 2d 177 (2005), to support
their argument. The State first argues that both defendants were
adequately advised of the MSR requirement before pleading guilty,
and that the trial courts’ admonishments substantially complied with
Rule 402 and the requirements of due process. Alternatively, the State
argues that this court announced a new rule of criminal procedure in
Whitfield, and the new rule should not be applied retroactively to
cases that were final before the pronouncement of the rule. Notably,
there is no dispute that the convictions before us were final prior to
this court’s decision in Whitfield. As a second alternative, the State
contends that defendants’ petitions are untimely filed, and that
defendants are unable to show that the delay in filing was not due to
their culpable negligence.1
     The issue of whether the admonishments given to the defendants
in this case were sufficient to comply with Whitfield would not require
resolution if we were to conclude that Whitfield created a new rule
that does not warrant retroactive application on collateral review.
Accordingly, we consider the State’s retroactivity argument first, and
determine whether Whitfield created a new rule of criminal procedure
warranting retroactive application.


   1
    The appeal in defendant Morris’ case was brought by the Cook County
State’s Attorney’s office and the appeal in defendant Holborow’s case was
brought by the Illinois Attorney General. We refer to these parties as “the
State,” but note that the State raised different arguments on appeal.

                                   -7-
     In Whitfield, the defendant pleaded guilty to charges of first
degree murder and armed robbery pursuant to a negotiated plea
agreement which provided that the defendant would receive
concurrent sentences totaling 25 years in exchange for his guilty plea.
Whitfield, 217 Ill. 2d at 179. Although a three-year term of MSR was
statutorily required to be served in addition to this sentence, MSR was
never discussed by the State during plea negotiations and the
defendant was never admonished of his MSR obligation by the trial
court during the plea hearing. Whitfield, 217 Ill. 2d at 180. The
defendant sought postconviction relief, asserting that his due process
rights were violated because the MSR term added to his negotiated
sentence resulted in a more onerous sentence than the one for which
he had bargained before pleading guilty. The defendant’s petition was
dismissed at the second stage of postconviction review, and the
appellate court affirmed the dismissal order. Whitfield, 217 Ill. 2d at
181-82.
    In raising his claim before this court, the defendant made clear that
he was not contesting the validity of his plea on the grounds that it
was not knowingly and voluntarily made. Instead, the defendant
asserted a “benefit of the bargain” claim and argued that his
constitutional right to due process and fundamental fairness was
violated because the sentence he received was different, and more
onerous, than the sentence he bargained for with the State. We
explained that the defendant’s argument was rooted in the United
States Supreme Court’s decision in Santobello v. New York, 404 U.S.
257, 262, 30 L. Ed. 2d 427, 433, 92 S. Ct. 495, 499 (1971), where
the Supreme Court held that the defendant’s due process right was
violated when the State promised to refrain from making a sentencing
recommendation at the defendant’s trial as part of the plea agreement
and then failed to honor that promise. Whitfield, 217 Ill. 2d at 185.
Citing approvingly to Santobello, and our decision in People v. Evans,
174 Ill. 2d 320, 326-27 (1996) (holding that both the State and the
defendant are bound to the terms of a plea agreement under
Santobello), we declared that a defendant has a due process
“contract” right to enforce the terms of a plea agreement, and the
unilateral modification of the agreement to include a term of MSR not
previously bargained for amounted to a breach of the plea agreement



                                  -8-
and violated principles of fundamental fairness. Whitfield, 217 Ill. 2d
at 189-91.
     We stated that our opinion in Whitfield was “in conformity with
earlier decisions of this court.” Whitfield, 217 Ill. 2d at 191. We
pointed to Rule 402(a)(2), which safeguards defendants’ due process
right to be properly and fully admonished, and this court’s holding in
People v. Wills, 61 Ill. 2d 105, 109 (1975), that a defendant must be
admonished that a period of parole (now called MSR) is part of the
sentence imposed to ensure that the plea is knowing and voluntary.
We also pointed to People v. McCoy, 74 Ill. 2d 398, 402 (1979),
where this court held that the failure to admonish a defendant of
parole did not amount to a due process violation, as the defendant was
still sentenced to a term significantly lower than that which could have
been imposed had he not entered a guilty plea and negotiated for a
sentence recommendation. Additionally, we discussed appellate court
cases that distinguished McCoy and found that the failure to admonish
a defendant of MSR amounted to a due process violation where the
defendant entered an open guilty plea, but where the term imposed,
plus MSR, exceeded the maximum sentence the defendant was told he
could receive. People v. Fish, 316 Ill. App. 3d 795 (2000); People v.
Brown, 296 Ill. App. 3d 1041 (1998); People v. Coultas, 75 Ill. App.
3d 137 (1979). We also noted appellate court cases that held that a
due process violation occurred where the defendant was not advised
of MSR after entering a negotiated guilty plea for a specific sentence.
People v. Smith, 285 Ill. App. 3d 666 (1996); People v. Moore, 214
Ill. App. 3d 938 (1991); People v. Didley, 213 Ill. App. 3d 910
(1991); People v. O’Toole, 174 Ill. App. 3d 800 (1988); People v.
Kull, 171 Ill. App. 3d 496 (1988). In reliance on these cases, and the
principles of Rule 402, we held:
             “[A]lthough substantial compliance with Rule 402 is
         sufficient to establish due process [citations], and an imperfect
         admonishment is not reversible error unless real justice has
         been denied or the defendant has been prejudiced by the
         inadequate admonishment [citation], there is no substantial
         compliance with Rule 402 and due process is violated when a
         defendant pleads guilty in exchange for a specific sentence and
         the trial court fails to advise the defendant, prior to accepting
         his plea, that a mandatory supervised release term will be

                                   -9-
         added to that sentence. In these circumstances, addition of the
         MSR term to the agreed-upon sentence violates due process
         because the sentence imposed is more onerous than the one
         defendant agreed to at the time of the plea hearing.” Whitfield,
217 Ill. 2d at 195.
     Having determined that the defendant’s constitutional rights were
violated, we fashioned an appropriate remedy. Whitfield, 217 Ill. 2d
at 202. We noted that in Santobello, the Supreme Court instructed
that, where a defendant does not receive the benefit of his bargain, the
remedy is to ensure that the promise be fulfilled or that defendant is
given the opportunity to withdraw his plea. Whitfield, 217 Ill. 2d at
202, citing Santobello, 404 U.S. at 262-63, 30 L. Ed. 2d at 433, 92
S. Ct. at 499. We determined that the remedy requested by the
defendant–fulfillment of the promise through modification of his
sentence–was appropriate, and after considering cases from other
jurisdictions affording this type of relief, we determined that the
defendant’s sentence should be modified from a term of 25 years plus
3 years MSR to a term of 22 years plus 3 years MSR. The matter was
remanded to the trial court for modification of the sentence. Whitfield,
217 Ill. 2d at 205.
     The State now asks us to consider whether our decision in
Whitfield constituted a new rule and, if so, whether the rule should be
applied retroactively to cases on collateral review. To make this
determination, we apply the analysis set forth by the Supreme Court
in Teague v. Lane, 489 U.S. 288, 103 L. Ed. 2d 334, 109 S. Ct. 1060
(1989), and adopted by this court in People v. Flowers, 138 Ill. 2d
218, 237 (1990). In Teague, the Supreme Court held that new
constitutional rules of criminal procedure are not applicable to cases
on collateral review unless the rule falls within one of two exceptions:
(1) the new rule places certain kinds of primary, private individual
conduct beyond the power of the criminal-law-making authority to
proscribe; or (2) the new rule is a “watershed rule” of criminal
procedure, i.e., a rule that is “ ‘ “implicit in the concept of ordered
liberty” ’ ” and “without which the likelihood of an accurate
conviction is seriously diminished.” Teague, 489 U.S. at 311-13, 103
L. Ed. 2d at 356-58, 109 S. Ct. at 1076-77, quoting Mackey v. United
States, 401 U.S. 667, 693, 28 L. Ed. 2d 404, 421, 91 S. Ct. 1160,


                                  -10-
1180 (1971), quoting Palko v. Connecticut, 302 U.S. 319, 325, 82 L.
Ed. 288, 292, 58 S. Ct. 149, 152 (1937).
     The Teague Court acknowledged that it is often difficult to
determine when a new rule is announced, but instructed that, in
general, “a case announces a new rule when it breaks new ground or
imposes a new obligation on the States or the Federal Government.
[Citations.] To put it differently, a case announces a new rule if the
result was not dictated by precedent existing at the time the
defendant’s conviction became final.” (Emphasis in original.) Teague,
489 U.S. at 301, 103 L. Ed. 2d at 349, 109 S. Ct. at 1070; Flowers,
138 Ill. 2d at 239-40. Since Teague, the Supreme Court has further
explained the “new rule” concept. In Butler v. McKellar, 494 U.S.
407, 415, 108 L. Ed. 2d 347, 356, 110 S. Ct. 1212, 1217 (1990), the
Court instructed that “the fact that a court says that its decision is
within the ‘logical compass’ of an earlier decision, or indeed that it is
‘controlled’ by a prior decision, is not conclusive for purposes of
deciding whether the current decision is a ‘new rule’ under Teague.”
Further, in Saffle v. Parks, 494 U.S. 484, 488, 108 L. Ed. 2d 415,
424, 110 S. Ct. 1257, 1260 (1990), the Supreme Court stated that a
decision constitutes a new rule unless “a state court considering ***
[the] claim at the time *** [the] conviction became final would have
felt compelled by existing precedent to conclude that the rule *** was
required by the Constitution.”
     Applying these principles to Whitfield, we conclude that a new
rule was created in that case. Prior to Whitfield, Illinois courts
routinely held that a defendant’s right to due process was protected
even in the face of a faulty MSR admonishment, as long as the
defendant’s plea was entered knowingly and voluntarily. As this court
explained in Wills, “[t]he constitutional requirement for a valid plea of
guilty is that it be intelligent and voluntary.” Wills, 61 Ill. 2d at 110.
The Wills court went on to explain that this requirement stemmed
from the United States Supreme Court’s decision in Boykin v.
Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S. Ct. 1709 (1969), and
added that one of the objectives of the newly amended version of Rule
402 was to comply with Boykin’s requirement. Although courts
considered the defendant’s bargain with the State in determining the
propriety of certain MSR admonishments, particularly in cases where
there was a fully negotiated plea (Smith, 285 Ill. App. 3d 666; Moore,

                                  -11-
214 Ill. App. 3d 938; Didley, 213 Ill. App. 3d 910; O’Toole, 174 Ill.
App. 3d 800 (1988); Kull, 171 Ill. App. 3d 496), the focus of
reviewing courts’ analysis remained on the requirements of Rule 402
and the voluntary and knowing nature of the plea.
     Whitfield distinguished its rationale from Boykin and its progeny
by relying squarely on the Supreme Court’s decision in Santobello,
and thus marked the first time this court held that a faulty MSR
admonishment deprived a defendant of his right to due process by
denying him the benefit of his bargain with the State. The fact that our
opinion in Whitfield was “in conformity” with other opinions of the
court (Whitfield, 217 Ill. 2d at 191) does not mean that our decision
was “dictated” (Teague, 489 U.S. at 301, 103 L. Ed. 2d at 349, 109
S. Ct. at 1070) or “compelled” by this court’s precedent (Saffle, 494
U.S. at 488, 108 L. Ed. 2d at 424, 110 S. Ct. at 1260; see also
Flowers, 138 Ill. 2d at 240). Additionally, there can be no dispute that
the remedy we fashioned in Whitfield was novel and not based on the
precedent of this court. Accordingly, we hold that Whitfield
announced a new rule.
     Having reached this conclusion, we now determine whether the
new rule should be applied retroactively to cases on collateral review.
Retroactive application would only be appropriate if the new rule falls
within one of the Teague exceptions. It is clear that the rule
announced in Whitfield does not legalize primary, private individual
conduct and does not reinterpret a statute. Therefore, we find that the
first Teague exception is inapplicable. We also find that Whitfield did
not present a “watershed rule” of criminal procedure implicit in the
concept of ordered liberty and central to the accuracy of a conviction.
Teague, 489 U.S. at 311-13, 103 L. Ed. 2d at 356-58, 109 S. Ct. at
1076-77; Flowers, 138 Ill. 2d at 241-42. We cautioned in Flowers that
this exception must be “narrowly construed” (Flowers, 138 Ill. 2d at
242), and we now note that, since Teague, the United States Supreme
Court has rejected every claim brought before it alleging that a new
rule satisfies the requirements for watershed status (Whorton v.
Bockting, 549 U.S. 406, 418, 167 L. Ed. 2d 1, 12, 127 S. Ct. 1173,
1181-82 (2007)). The only rule identified by the Supreme Court as an
example of a wathershed rule was pronounced 16 years before Teague
in Gideon v. Wainwright, 372 U.S. 335, 344-45, 9 L. Ed. 2d 799,
805, 83 S. Ct. 792, 796-97 (1963). There, the Court held that counsel

                                 -12-
must be appointed for any indigent defendant charged with a felony
because the denial of such representation presents an intolerably high
risk of an unreliable verdict. The rule in Gideon has been described as
a “profound and ‘ “sweeping” ’ change” which altered our
understanding of the “bedrock procedural elements” essential to the
fairness of a criminal proceeding. Whorton, 549 U.S. at 420-21, 167
L. Ed. 2d at 14, 127 S. Ct. at 1183-84.
    Teague explains that the scope of the second exception should be
limited:
         “to those new procedures without which the likelihood of an
         accurate conviction is seriously diminished.
             Because we operate from the premise that such
         procedures would be so central to an accurate determination
         of innocence or guilt, we believe it unlikely that many such
         components of basic due process have yet to emerge. We are
         also of the view that such rules are ‘best illustrated by
         recalling the classic grounds for the issuance of a writ of
         habeas corpus–that the proceeding was dominated by mob
         violence; that the prosecutor knowingly made use of perjured
         testimony; or that the conviction was based on a confession
         extorted from the defendant by brutal methods.’ [Citation.]”
         Teague, 489 U.S. at 313-14, 103 L. Ed. 2d at 358, 109 S. Ct.
         at 1077.
    Gideon represented this type of rule. However, the rule announced
in Gideon, unlike the rule before us, directly affected the integrity of
a criminal conviction and altered the manner by which criminal trials
are conducted. Teague makes clear that the focus of the inquiry when
considering whether the second exception applies is the accuracy of
the conviction and finding of guilt. The due process violation that
occurs when a defendant does not agree to a term of MSR but then
receives one has nothing to do with accuracy of the conviction, but
involves a matter of sentencing. We emphasized this distinction in
People v. De La Paz, 204 Ill. 2d 426, 438 (2003), when we
considered whether the rule announced in Apprendi v. New Jersey,
530 U.S. 466, 147 L. Ed. 2d 435, 120 S. Ct. 2348 (2000), met the
second exception of Teague. We concluded that a rule that only
affects the enhancement of a defendant’s sentence does not amount to
an error which seriously affects the fairness, integrity or public

                                 -13-
reputation of judicial proceedings so as to fall within the second
Teague exception requiring retroactivity in all cases. We see no reason
to deviate from this rationale here.
    While the rule announced in Whitfield is based on the bedrock
constitutional right to due process, the Supreme Court instructs that
this is not enough to meet the second Teague exception. The Teague
requirement:
         “cannot be met simply by showing that a new procedural rule
         is based on a ‘bedrock’ right. We have frequently held that the
         Teague bar to retroactivity applies to new rules that are based
         on ‘bedrock’ constitutional rights. [Citation.] Similarly, ‘[t]hat
         a new procedural rule is “fundamental” in some abstract sense
         is not enough.’ [Citation.] Instead, in order to meet this
         requirement, a new rule must itself constitute a previously
         unrecognized bedrock procedural element that is essential to
         the fairness of a proceeding. In applying this requirement, we
         again have looked to the example of Gideon, and ‘we have not
         hesitated to hold that less sweeping and fundamental rules’ do
         not qualify. [Citation.]” (Emphasis in original.) Whorton, 549
U.S. at 420-21, 167 L. Ed. 2d at 14, 127 S. Ct. at 1183.
    The rule announced in Whitfield cannot be characterized as a
profound and sweeping change to rules of criminal procedure which
is essential to the fundamental fairness of criminal proceedings.
Accordingly, we conclude that under Teague and its progeny, the rule
announced in Whitfield does not represent a watershed rule of
criminal procedure that requires retroactive application to cases on
collateral review.
    This conclusion does not end our analysis, however, because in
addition to providing instruction on the application of new rules on
collateral review, the Teague opinion also provides instruction on the
announcement of new rules on collateral review. In Teague, the
Supreme Court stated:
             “Were we to recognize the new rule urged by petitioner in
         this case, we would have to give petitioner the benefit of that
         new rule even though it would not be applied retroactively to
         others similarly situated. In the words of JUSTICE
         BRENNAN, such an inequitable result would be ‘an


                                   -14-
         unavoidable consequence of the necessity that constitutional
         adjudications not stand as mere dictum.” [Citation.] ***
             If there were no other way to avoid rendering advisory
         opinions, we might well agree that the inequitable treatment
         described above is ‘an insignificant cost for adherence to
         sound principles of decision-making.’ [Citation.] But there is
         a more principled way of dealing with the problem. We can
         simply refuse to announce a new rule in a given case unless the
         rule would be applied retroactively to the defendant in the case
         and to all others similarly situated. *** We therefore hold that,
         implicit in the retroactivity approach we adopt today, is the
         principle that habeas corpus cannot be used as a vehicle to
         create new constitutional rules of criminal procedure unless
         those rules would be applied retroactively to all defendants on
         collateral review through one of the two exceptions we have
         articulated.” (Emphasis omitted.) Teague, 489 U.S. at 315-16,
         103 L. Ed. 2d at 359-60, 109 S. Ct. at 1078.
In cases following Teague, the Court has stated that “[u]nder Teague,
new rules will not be applied or announced in cases on collateral
review unless they fall into one of two exceptions.” (Emphasis added.)
Penry v. Lynaugh, 492 U.S. 302, 313, 106 L. Ed. 2d 256, 274, 109
S. Ct. 2934, 2944 (1989); Butler, 494 U.S. at 412, 108 L. Ed. 2d at
355, 110 S. Ct. at 1216.
    The portion of the Teague opinion discussing the announcement
of new rules on collateral review has not been applied or discussed in
the case law of this state. Our courts have not had the opportunity to
address this portion of the Teague opinion, as other than Whitfield our
research has revealed no other case that set forth a new rule of
criminal procedure in a collateral proceeding. A review of the
Whitfield opinion and the briefs filed in that case demonstrates that the
new rule announced was announced without the benefit of briefing or
argument on the issue of retroactive versus prospective application.
This court was not asked to consider the issue of retroactive versus
prospective application and did not contemplate it.
    We acknowledge that, where a case is “before us on collateral
review, we must determine, as a threshold matter,” whether granting
the relief sought will create a new rule. Penry, 492 U.S. at 313, 106
L. Ed. 2d at 274, 109 S. Ct. at 2944; Wills, 61 Ill. 2d at 111 (noting

                                  -15-
that the court must consider whether a new rule should apply
retroactively or prospectively, and determining that the admonition
requirement announced would apply prospectively to guilty pleas
taken subsequent to the date the opinion was filed).2 However, now
that the issue of retroactivity is squarely before us, we recognize that
a better course in Whitfield would have been to forgo the
announcement of a new rule, as the rule announced cannot be
evenhandedly applied to defendant Whitfield and to all others similarly
situated. Teague, 489 U.S. at 316, 103 L. Ed. 2d at 359, 109 S. Ct.
at 1078. However, the fact remains that a new rule was announced
that should not be applied retroactively to cases on collateral review
because it does not meet one of the two exceptions articulated in
Teague. Accordingly, we hold that the new rule announced in
Whitfield should only be applied prospectively to cases where the
conviction was not finalized prior to December 20, 2005, the date
Whitfield was announced. Defendants Morris and Holborow are
therefore not entitled to prospective application of Whitfield because
both of their convictions were final prior to the Whitfield decision.
    We are aware that our decision in Whitfield has created some
confusion in the lower courts and this confusion has not been limited
to claims for postconviction relief. Indeed, questions remain in the
minds of trial court judges as to what information must be conveyed
to ensure that the admonishments given during a plea hearing comply
with the requirements of Rule 402 and due process post-Whitfield.
We take this opportunity to clarify.
    Ultimately, admonishments are given to ensure that “the plea was
entered intelligently and with full knowledge of its consequences”
(Whitfield, 217 Ill. 2d at 184, citing Boykin v. Alabama, 395 U.S.
238, 243, 23 L. Ed. 2d 274, 279-80, 89 S. Ct. 1709, 1712 (1969)),
but they must also advise the defendant of the actual terms of the
bargain he has made with the State. An admonition that uses the term
“MSR” without putting it in some relevant context cannot serve to
advise the defendant of the consequences of his guilty plea and cannot

  2
    The question of whether Whitfield represented a new rule has been raised
in the appellate court. See People v. Molina, 379 Ill. App. 3d 91 (2008);
People v. Muniz, 386 Ill. App. 3d 890 (2008); People v. Johnson, 392 Ill.
App. 3d 897 (2009).

                                   -16-
aid the defendant in making an informed decision about his case. We
recognize that there is no precise formula in admonishing a defendant
of his MSR obligation, and we are mindful that “[a]n admonition of
the court must be read in a practical and realistic sense. The
admonition is sufficient if an ordinary person in the circumstances of
the accused would understand it to convey the required warning.”
People v. Williams, 97 Ill. 2d 252, 269 (1983). The trial court’s MSR
admonishments need not be perfect, but they must substantially
comply with the requirements of Rule 402 and the precedent of this
court. Whitfield, 217 Ill. 2d at 195. Whitfield requires that defendants
be advised that a term of MSR will be added to the actual sentence
agreed upon in exchange for a guilty plea to the offense charged.
    Ideally, a trial court’s admonishment would explicitly link MSR to
the sentence to which defendant agreed in exchange for his guilty plea,
would be given at the time the trial court reviewed the provisions of
the plea agreement, and would be reiterated both at sentencing and in
the written judgment. See People v. Daniels, 388 Ill. App. 3d 952,
956 (2009) (“the trial court should specifically advise a defendant that
a term of MSR is part of the sentence to which the defendant
agreed”); Berrios, 387 Ill. App. 3d at 1064 (“[w]e recognize that trial
courts should incorporate the mandatory supervised release
admonitions into the pronouncement of the specific sentence and the
written judgment”); People v. Mendez, 387 Ill. App. 3d 311, 321
(2008) (“[I]t would not place a significant burden on trial courts to
comply with Rule 402 under Whitfield by explicitly admonishing
defendants that the statutorily required terms of MSR will be added
to their agreed-upon sentences. Neither is it a significant burden to
include MSR on written judgments. These simple, basically clerical,
procedures easily would avoid the problem of insufficient
admonishments”); People v. Marshall, 381 Ill. App. 3d 724, 736
(2008) (“The better practice would incorporate the mandatory
supervised release admonition when the specific sentencing is
announced. The written sentencing judgment also should include the
term of mandatory supervised release”); People v. Jarrett, 372 Ill.
App. 3d 344, 352 (2007) (“the trial court’s admonishment could have
been improved by explicitly stating that MSR was in addition to any
sentence he received”). We strongly encourage trial court judges to
follow this practice, and to discuss MSR when reviewing the terms of

                                 -17-
a defendant’s plea agreement, to include the MSR term when
imposing sentence, and to add the MSR term to the written order of
conviction and sentence. This practice, which is not unduly
burdensome, would ensure that defendants understand the
consequences of their plea agreement and would avoid prolonged
litigation on the issue.

                        CONCLUSION
   For the reasons stated herein, we affirm the judgments of the
appellate court.

                                             Judgments affirmed.




                              -18-